Citation Nr: 0122349	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  98-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for acute myalgia 
secondary to herbicide exposure.

4.  Entitlement to service connection for incontinence 
secondary to herbicide 
exposure.

5.  Entitlement to service connection for acute sleep 
disturbance secondary to herbicide exposure.

6.  Entitlement to service connection for depression 
secondary to herbicide exposure.

7.  Entitlement to service connection for fatigue secondary 
to herbicide exposure.

8.  Entitlement to service connection for prostatitis 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO decision which, in pertinent part, 
denied service connection for PTSD, and denied service 
connection for the following disabilities claimed as 
secondary to herbicide (Agent Orange) exposure: acute 
myalgia, incontinence, acute sleep disturbance, depression, 
fatigue, and prostatitis.  The veteran was notified of this 
decision in December 1997.  A notice of disagreement was 
received in March 1998.  The statement of the case was issued 
in April 1998, and a substantive appeal addressing these 
issues was received in August 1998.  A personal hearing was 
held before a member of the Board at the RO (i.e. a Travel 
Board hearing) in June 2001.

With respect to the application to reopen a claim for service 
connection for PTSD, the Board notes that this claim was 
previously denied in an August 1987 Board decision.  Even if 
the RO determined that new and material evidence was 
presented to reopen the claim (although it appears the RO 
simply did not address the matter), such is not binding on 
the Board; and the Board must first decide whether evidence 
has been submitted which is both new and material to reopen 
the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Hence this issue will be adjudicated by the 
Board in this decision.

During the course of the appeal, in a December 1997 decision, 
the RO determined that new and material evidence had not been 
submitted to reopen a claim for service connection for otitis 
media.  The veteran did not appeal this decision, and thus it 
is not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105 (West 1991).

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for acute myalgia, 
incontinence, acute sleep disturbance, depression, fatigue, 
and prostatitis secondary to herbicide exposure will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In a final Board decision dated in August 1987, the Board 
denied service connection for PTSD.

2.  Evidence received since the August 1987 Board decision 
includes some evidence which is not cumulative or redundant 
of evidence previously considered, and some of the additional 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1966 to November 1968, including service in Vietnam.  Service 
personnel records show that his primary military occupational 
specialty was that of a cook, and that he did not receive any 
combat citations.  During his service in Vietnam he was 
assigned to the 709th Maintenance Battalion.  A review of his 
service medical records is negative for a psychiatric 
disorder, and his psychiatric system was listed as normal on 
separation medical examination in November 1968.

Post-service medical records are negative for a psychiatric 
disorder until the 1970s, and do not reflect a diagnosis of 
PTSD until the 1990s.  VA medical records dated from 1973 to 
1977 reflect treatment, including hospitalizations, for a 
personality disorder (variously diagnosed as inadequate 
personality with depression, passive dependent personality, 
and passive aggressive personality disorder), and situational 
depression.  At a January 1980 VA psychiatric examination, 
the examiner diagnosed schizoid personality, with associated 
features of depression.  A VA hospital discharge summary 
shows that the veteran was admitted from June 1980 to July 
1980; the pertinent discharge diagnoses were depression and 
passive aggressive personality disorder.  The veteran was 
also hospitalized from August 1980 to September 1980; the 
pertinent discharge diagnoses were passive aggressive 
personality disorder and depression.

In October 1980, the veteran submitted a claim for service 
connection for "post-Vietnam syndrome."

At a January 1981 VA psychiatric examination, the examiner 
diagnosed schizoid personality disorder, and mixed neurosis, 
anxiety, and depression.

By a statement dated in July 1981, the veteran related that 
during his service in Vietnam, he saw extensive combat.  He 
said that he was a cook stationed with the 709th Maintenance 
Battalion, and said his base camp received fire seemingly on 
a daily basis.  He stated that the building near his mess 
tent maintained body bags.  He asserted that he had PTSD 
secondary to combat in Vietnam and that his disorder had been 
misdiagnosed as a personality disorder.  In a subsequent 
statement dated later in July 1981, the veteran said that 
during service in Vietnam, he was pulled into a bunker 
immediately before a rocket round exploded just outside the 
door.  He said that his unit was bombarded daily with rockets 
which hit the mess hall, radio towers, shower units, and 
bunkers.  He said he was once a passenger in a garbage truck 
that ran over and killed a Vietnamese child.

A VA discharge summary shows that the veteran was 
hospitalized in September 1981; the primary discharge 
diagnosis was big blind spot syndrome.  The veteran was also 
diagnosed with sociopathy and personality disorder.

A December 1982 medical report completed for the Department 
of Social Services in San Francisco shows that the veteran 
was diagnosed with schizophrenia, residual.

At an October 1981 RO hearing, the veteran reiterated many of 
his assertions.  He said that although his basic in-service 
duty was that of a cook, he was also involved in construction 
work.  He related that his unit was actively involved in the 
Tet Offensive.  He said that the previously described near-
miss incident involving a rocket round occurred during July 
1968.

At a May 1986 VA psychiatric examination, the examiner 
indicated that there was no current Axis I diagnosis.  He 
diagnosed mixed personality disorder with schizoid and 
passive aggressive features.  The examiner opined that the 
veteran had a longstanding, rather severe personality 
disorder.  He found no evidence of PTSD.

In March 1987, the veteran's representative submitted a 
letter from the Social Security Administration (SSA) 
demonstrating that the veteran was awarded Supplemental 
Security Income benefits in August 1984.  The type of payment 
was listed as "individual - disabled."

In an August 1987 decision, the Board denied service 
connection for PTSD, on the basis that there was no medical 
evidence reflecting a diagnosis of PTSD.  Evidence submitted 
since this decision is summarized below.

An attending physician's statement dated in December 1994 and 
completed by a private physician, A. Carfagni, MD, reflects a 
diagnosis of PTSD with depression.  He indicated that the 
condition was related to the veteran's wartime service.

In April 1997, the veteran submitted an application to reopen 
a claim for service connection for PTSD.

An intake evaluation form dated in May 1997 from B. Mertz, 
MA, an intake counselor at a Vet Center, reflects a diagnosis 
of PTSD based on the veteran's reports of traumatic events 
during his Vietnam service.

In July 1997, the veteran submitted a partially duplicative 
description of traumatic events that he said occurred during 
his Vietnam service.

At a November 1997 VA psychiatric examination, the examiner 
indicated that there was no Axis I diagnosis.  He diagnosed 
mixed personality disorder.  He opined that the veteran did 
not meet the criteria for PTSD.

By a letter dated in June 2001, B. Mertz, of the San 
Francisco Vet Center, indicated that the veteran currently 
had PTSD due to service in Vietnam.

At a June 2001 Travel Board hearing, the veteran reiterated 
many of his assertions.



II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d) (West Supp. 2001).  38 C.F.R. § 
3.159 is revised in its entirety and now includes definitions 
such as what is considered to be competent lay and medical 
evidence and what is considered to be a substantially 
complete application.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)-
(3)).

The implementing regulations also remove references to "well 
grounded" claims found in the former regulations, effective 
November 9, 2000.  See 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.102) and 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.326).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  In 
Bernard v. Brown, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Bernard, 4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as the Board is deciding 
this claim in the veteran's favor by finding that new and 
material evidence has been submitted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2000).

In the present case, a claim for service connection for PTSD 
was previously denied in an August 1987 Board decision; this 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991).  "New and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

At the time of the August 1987 Board decision, the evidence 
considered included service medical records which were 
negative for a psychiatric disorder, and post-service medical 
records which were negative for a diagnosis of PTSD.  Post-
service medical records reflected multiple diagnoses of a 
personality disorder.  At the time of the August 1987 Board 
decision, there was no evidence of PTSD linked to service.

Additional evidence submitted since the August 1987 Board 
decision includes a December 1994 statement by a private 
physician, Dr. Carfagni, a May 1997 intake evaluation from a 
Vet Center, and a letter completed by the same Vet Center 
counselor.  Each of these documents reflects a diagnosis of 
PTSD linked to traumatic events during the veteran's service.  
This evidence is new, not merely cumulative or redundant.  It 
is also material as it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Id.  In this regard, the additional medical records suggest 
that the veteran has PTSD that is related to events in 
service.  The Board finds that the previously denied claim 
has been reopened by new and material evidence, and thus the 
claim must be reviewed on a de novo basis.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2000); Manio v. Derwinski, 1 Vet. App. 140 (1991).


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.


REMAND

The veteran essentially asserts that he incurred PTSD as a 
result of exposure to traumatic events during military 
service in Vietnam, and that he incurred the following 
disabilities due to in-service herbicide exposure:  acute 
myalgia, incontinence, acute sleep disturbance, depression, 
fatigue, and prostatitis.  In light of the current Board 
decision reopening the claim for service connection for PTSD, 
the issue of service connection for PTSD must now be 
considered on a de novo basis.

Because of the change in the law brought about by the VCAA 
and its implementing regulations, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.

The Board notes that the veteran has been diagnosed with 
PTSD, although on VA examination in November 1997, the 
examiner concluded that he did not meet the criteria for 
PTSD.  In this regard, the Board notes that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).

The veteran has described traumatic events that he states 
occurred during his Vietnam service, in statements dated in 
July 1981 and July 1997, and at his June 2001 hearing.  The 
RO has not submitted such statements (with the veteran's 
service personnel records) to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), for verification, 
and such must be done prior to Board review.

Additionally, the Board notes that the diagnosis of PTSD has 
been made partly in reliance on the veteran's reports of 
exposure to non-combat-related stressors; thus, it is 
imperative that the occurrence of the alleged in-service 
stressors be verified.  38 C.F.R. § 3.304(f) (2000).  While 
the report of these stressors, and the diagnoses of PTSD 
based upon them, have been presumed credible for the purpose 
of reopening the veteran's claim, it is now necessary that 
the credibility of statements regarding the veteran's 
stressors and symptoms after service, including lay 
statements, be assessed and, further, the evidence weighed, 
both positive and negative, and probative weight assigned.

At his June 2001 Travel Board hearing, the veteran reported 
treatment for his claimed disabilities by private physicians 
including Dr. McNeal, Dr. Karfony (a private medical record 
suggests that his name may be Dr. Carfagni), and an unnamed 
psychologist at New Leaf, on Market Street.  Treatment 
records from such doctors are not on file and should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The file also shows that the veteran has been treated by B. 
Mertz at a Vet Center; treatment records from this facility 
are not of record and should be obtained.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Moreover, a letter from the SSA indicates that the veteran 
receives SSA benefits.  A complete copy of such records is 
not in the file.  The Board notes that the RO has attempted 
to obtain such records, and that in July 1999, the SSA 
informed a VA employee that although the veteran's file was 
available, the SSA did not have the manpower to photocopy the 
veteran's records.  The Board finds that in order for VA to 
properly assist the veteran, all SSA disability decisions and 
related medical records should be obtained.  Murincsak, 
supra.  Governing law provides that whenever the VA attempts 
to obtain records from a federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A(b)(3) 
(West Supp. 2001).  Clearly the veteran's SSA records are 
available, and should be obtained.

With respect to the claims for service connection for 
multiple disabilities secondary to herbicide exposure, 
governing law and regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and who has one 
of the herbicide-related diseases listed in the law, is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309(e) 
(2000); McCartt v. West, 12 Vet. App. 164 (1999).  Service 
connection may also be established on a direct basis where 
there is evidence of actual Agent Orange exposure plus 
competent medical evidence linking the veteran's current 
disability with such Agent Orange exposure or other incidents 
of service.  McCartt, supra; Brock v. Brown, 10 Vet. App. 155 
(1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At his June 2001 Travel Board hearing, the veteran reported 
that he had undergone an Agent Orange protocol examination 
during the preceding week.  A report of such examination is 
not of record and should be obtained.  Bell, supra.  If the 
report is unavailable, the veteran should be scheduled for a 
VA examination to determine whether he has current 
disabilities of acute myalgia, incontinence, acute sleep 
disturbance, depression, fatigue, and prostatitis, and to 
determine whether they were incurred in or aggravated by 
service.

Finally, the veteran is advised that he may submit pertinent 
medical evidence and lay statements regarding his claims.  In 
particular, he is advised that he may submit lay statements 
from fellow soldiers regarding his claimed in-service 
stressors.  38 U.S.C.A. § 5103 (West Supp. 2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  

2.  The RO should contact the SSA and 
attempt to obtain a copy of the decision 
which awarded SSA benefits to the 
veteran, as well as copies of all of the 
medical and other records relied upon in 
making such decision.

3.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for PTSD, acute myalgia, 
incontinence, acute sleep disturbance, 
depression, fatigue, and prostatitis 
since service.  The RO should then obtain 
copies of the related medical records 
(which are not already on file) and 
associate them with the claims folder.  
In particular, the RO should attempt to 
obtain private medical records from Drs. 
McNeal, Karfony (or Carfagni), and an 
unnamed psychologist at New Leaf, on 
Market Street.  The RO should also 
attempt to obtain records reflecting 
treatment for PTSD at the San Francisco 
Vet Center.

4.  The RO should attempt to obtain a 
copy of the VA Agent Orange protocol 
examination that was reportedly performed 
in May or June 2001.  

If such examination report is 
unavailable, the RO should schedule the 
veteran for a VA examination to determine 
whether the veteran has chronic 
disabilities of acute myalgia, 
incontinence, acute sleep disturbance, 
depression, fatigue, or prostatitis.  If 
any such disability is diagnosed, the 
examiner should be asked to opine as to 
whether it is at least as likely as not 
that such disability is a result of in-
service herbicide exposure, or is 
otherwise related to service.  The claims 
folder must be provided to and reviewed 
by the examiner.

5.  The veteran should be advised of what 
evidence is needed to substantiate his 
claims, what evidence the VA will obtain 
and what evidence he has to submit.  He 
should be advised that he may submit 
pertinent medical evidence and lay 
statements.

6.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the USASCRUR, and request 
that organization investigate and attempt 
to verify the alleged stressors.

7.  If there is any credible supporting 
evidence of inservice stressors or there 
is evidence that the veteran participated 
in combat, the RO should schedule the 
veteran for a psychiatric examination to 
diagnose or rule out PTSD, in accordance 
with the DSM-IV.  It is imperative that 
the claims folder be provided to and 
reviewed by the examiner.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed events which are 
considered stressors supporting the 
diagnosis, and the doctor should fully 
explain why the stressors are considered 
sufficient under the DSM-IV. 

8.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claims for service 
connection for PTSD, acute myalgia, 
incontinence, acute sleep disturbance, 
depression, fatigue, or prostatitis.  If 
the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that the examinations requested in this remand are 
deemed necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



